Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: EP 2 453 589 A2 relates to a data transmission method of a source node in a cooperative communication system includes: performing a beamforming to a relay node; transmitting data to the relay node; performing a beamforming to a destination node; and transmitting data to the destination node. RAGHAVAN et al. (US 2018/0115958 A1) relates to a network server may configure a base station for beamforming communications based on a service type of data used by a user equipment (UE). The network server may determine the service type of the data based on position data of the UE, along with other statistical information related to data usage. The base station may receive the position information from the UE and convey it to the network server. The network server may use the position information to generate a network map and to identify the service type of communication. Liu et al. (US 2013/0343211 A1) relates to a wireless communications system including a transmitting device and a receiving device to improve the channel estimation performance. The transmitting device transmits a long preamble frame comprising a first training field, a signal field, and a second training field. The signal field has a beam-change indicator bit indicates whether there is beam change between the first training field and the second training field. the receiving device receives the long preamble frame, performs a first channel estimation based on the first training field, and performs a second channel estimation based on the second training field. If the beam-change indicator bit indicates negative beam change, then the receiving device performs channel estimation enhancement by combining the first channel estimation and the second channel estimation. However, the prior art fails to show or teach that a relay node for wireless communication comprising one or more processors configured to: transmit, to a base station, feedback related to one or more beam training procedures; receive a signal from a transmitter node using a receive beam associated with a first beam pair; and transmit an estimate of the signal to the base station using a transmit beam associated with a second beam pair to enable the base station to simultaneously receive the signal from the transmitter node and the estimate of the signal from the relay node via a base station receive beam, wherein the base station receive beam is configured based at least in part on a first complex channel estimate, a second complex channel estimate, and a third complex channel estimate associated with a third beam pair between the transmitter node and the base station, as recited in claim 1 and claim features similar to claim 1 as recited in the method claim 10. The prior art also fails to show or teach a base station for wireless communication comprising one or more processors configured to: receive feedback related to one or more beam training procedures; and receive a signal from a transmitter node and an estimate of the signal from a relay node using a receive beam configured based at least in part on a first complex channel estimate, a second complex channel estimate, and a third complex channel estimate, wherein the feedback includes the first complex channel estimate associated with a first beam pair providing a viable path for a first link between the transmitter node and the relay node, the second complex channel estimate associated with a second beam pair providing a viable path for a second link between the relay node and the base station, and the third complex channel estimate associated with a third beam pair configured on a third link between the transmitter node and the base station, as recited in claim 19 and claim features similar to claim 19 as recited in the method claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632